

116 HCON 108 IH: Expressing the sense of Congress that Hong Kong’s loss of judicial and political autonomy would expose individuals residing in the United States to a judicial system subservient to the Chinese Communist Party, and that the United States should suspend its extradition treaty with Hong Kong until it can be certified that Hong Kong’s judicial independence has been reestablished.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 108IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Conaway submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that Hong Kong’s loss of judicial and political autonomy would expose individuals residing in the United States to a judicial system subservient to the Chinese Communist Party, and that the United States should suspend its extradition treaty with Hong Kong until it can be certified that Hong Kong’s judicial independence has been reestablished.Whereas, on December 19, 1984, the United Kingdom and the People’s Republic of China (PRC) agreed to the Sino-British Joint Declaration on the Question of Hong Kong, a legal binding treaty registered with the United Nations, laying the framework guaranteeing the autonomy of Hong Kong;Whereas upon the transfer of Hong Kong to the People’s Republic of China, the National People’s Congress, in accordance with the Joint Declaration, adopted the Basic Law of the Hong Kong Special Administrative Region committing Beijing to maintaining a one country, two systems policy regarding Hong Kong and solidifying the autonomy of the region;Whereas the Basic Law provided the safeguards by which Hong Kong was promised a high degree of autonomy and preserved Hong Kong’s right to self-governance and its highly regarded common law legal system committed to protecting universal human rights and upholding commercial rules and regulations;Whereas Congress adopted the United States-Hong Kong Policy Act of 1992 ensuring continued special treatment of Hong Kong as separate from the People’s Republic of China and authorized the President to suspend those protections if it were determined that Hong Kong was not sufficiently autonomous from the PRC;Whereas Hong Kong’s independent legal system and strong commitment to the rule of law were paramount to its success as a global financial and banking center and establishing itself as a strong and reliable trading partner with the United States;Whereas, in the 23 years of the one country, two systems policy, the Chinese Communist Party has made repeated attempts to challenge and erode the autonomy and open society of Hong Kong, including suppression of free speech and democratic institutions;Whereas, since June 2019, the Chinese Communist Party has aggressively escalated efforts to undermine and usurp Hong Kong’s autonomy;Whereas, on May 27, 2020, Secretary of State Mike Pompeo declared that Hong Kong does not continue to warrant treatment under United States laws in the same manner as U.S. laws were applied to Hong Kong before July 1997. No reasonable person can assert today that Hong Kong maintains a high degree of autonomy from China, given facts on the ground.;Whereas, on May 28, 2020, the National People’s Congress approved a new national security law that would unravel the autonomy of Hong Kong and bypass the region’s independent legislature;Whereas, on June 30, 2020, the Chinese Communist Party, in violation of international agreements, finalized and enacted sweeping new powers over Hong Kong, ending its long-held political and economic autonomy and destroying the firewall between the two legal systems;Whereas, on July 3, 2020, Canada suspended its extradition agreement with Hong Kong;Whereas, on July 9, 2020, Australia suspended its extradition agreement with Hong Kong; andWhereas, on July 20, 2020, the United Kingdom suspended its extradition agreement with Hong Kong: Now, therefore, be itThat it is the sense of Congress that—(1)Hong Kong’s loss of judicial and political autonomy would expose individuals residing in the United States to a judicial system subservient to the Chinese Communist Party; and(2)the United States should suspend its extradition treaty with Hong Kong until it can be certified that Hong Kong’s judicial independence has been reestablished.